—In a proceeding, inter alia, to invalidate petitions designating Walter Beck as a candidate in the Democratic Party primary election to be held on September 11, 1979 for the public office of Councilman for the Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 17, 1979, which granted the application. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Jaspan at Special Term. Lazer, J. P., Mangano, Gulotta, Margett and Martuscello, JJ., concur.